Title: To James Madison from Josiah Meigs, 20 November 1816
From: Meigs, Josiah
To: Madison, James



Sir
General Land Office 20th. Novemr. 1816

In consequence of your enquiries, relative to the claim of the Marquis de la Fayette, I have the honor to enclose a copy of a letter from the Register of the Land Office at New Orleans dated 15 July 1816, & a copy of a letter which I addressd to the Secretary of the War Department (dated 20th. August 1816) on the receipt of the Register’s communication.  I have the honor to be most respectfully Sir your obedt. servt.

Josiah Meigs

